Citation Nr: 1724052	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  06-34 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for thoracolumbar degenerative joint disease, to include as secondary to service-connected degenerative joint disease of the left  

2.  Entitlement to an increased evaluation for degenerative joint disease of the left knee, currently assigned a 20 percent disability evaluation. 

3.  Entitlement to a total evaluation based upon individual unemployability due to service-connected disability (TDIU), to include on an extra-schedular basis.

4.  Entitlement to an effective date prior to June 16, 2010 for the award of an initial 10 percent disability rating for instability, degenerative joint disease, of the left knee. 

5.  Propriety of a reduction in the evaluation of left knee instability from 10 percent to a non compensable rating, effective July 1, 2016.  



REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to April 1986. 

This appeal comes before the Board of Veterans' Appeals (BVA or Board) on appeal, in part, from an April 2006 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  By that rating action, the RO continued a 20 percent disability rating to the service-connected degenerative joint disease of the left knee and denied service connection for thoracolumbar degenerative joint disease, to include as secondary to service-connected degenerative joint disease of the left knee.  

This appeal also stems from a January 2007 rating action issued by the above RO.  By that rating action, the RO denied entitlement to a TDIU rating.  The Veteran timely appealed the April 2006 and January 2007 rating actions to the Board.  

In December 2009, the Veteran testified at a video conference hearing before the undersigned on the service connection, increased rating and TDIU issues on appeal A copy of the hearing transcript has been associated with the electronic record. 
In January 2010, the Board remanded the appeal to the RO for additional substantive development.  The requested development has been accomplished and the matters have returned to the Board for further appellate consideration.  

Regarding the effective date issue on appeal, by an April 2012 rating action, the RO, in part, granted service connection for instability of the left knee, degenerative joint disease; an initial 10 percent disability rating was assigned, effective June 16, 2010.  In a written statement, received by VA in October 2012, the Veteran disagreed with the effective date of June 16, 2010 assigned to the initial 10 percent rating for left knee instability.  (See VA Form 21-4138, Statement in Support of Claim, received by VA in October 2012).  By an April 2016 rating action, the RO reduced the disability rating assigned to the left knee instability from 10 percent to a noncompensable rating, effective July 1, 2016.  In September 2016, VA received from the Veteran VA Form 21-0958, Notice of Disagreement, wherein he disagreed with the reduction and requested that the 10 percent rating be restored to the service-connected instability of the left knee.  

The RO has not issued Statements of the Case (SOCs) that address the issues of entitlement to an effective date prior to June 16, 2010 for the award of an initial 10 percent disability rating for instability, degenerative joint disease, of the left knee and propriety of a reduction in the evaluation of left knee instability from 10 percent to a noncompensable rating, effective July 1, 2016.  Therefore, the Board must remand the effective date and reduction/restoration claims, rather than merely referring them.  SOCs must be issued and the Veteran given an opportunity to perfect the appeal of these claims to the Board.  See Manlincon v. West, 12 Vet. App. 238 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

Prior to further appellate review of the claims, the Board finds that additional substantive and procedural development is required as outlined in the paragraphs below. 

A. Substantive Development

i) Addendum Opinion-Thoracolumbar Spine

In January 2010, the Board remanded the claim for service connection for a thoracolumbar degenerative joint disease, to include as secondary to service-connected degenerative joint disease of the left knee to afford the Veteran a VA examination to determine the nature and etiology of any low back disorder.  Specifically, the examiner was requested to provide an opinion as to whether it was at least as likely as not that the Veteran currently had a back disorder that was either caused by or permanently aggravated by his service-connected left knee disability.  

In July 2011, a VA Physician's Assistant (PA) concluded, after a physical evaluation of the Veteran's spine, that it was less likely as not that his thoracolumbar spine disorder was a result of the service-connected left knee degenerative joint disease.  The VA PA reasoned that the cause of the Veteran's thoracolumbar degenerative joint disease was multifactorial, to include a pres-service spine injury; a 2004 injury to the spine that had resulted in a compression fracture at L2; high body mass index; and, the Veteran's own admission that his spine and left knee degenerative joint disease were unrelated.  The VA PA, however, provided a favorable opinion on the aggravation theory of the secondary service connection component of the claim.  Specifically, the VA PA opined that the Veteran's left knee injury/treatment had impacted the Veteran's degenerative joint disease of the thoracolumbar spine beyond its normal progression.  (See July 2011 VA examination and opinion).  

In a November 2011 opinion, the July 2011 VA PA reversed her previous favorable opinion and stated that the Veteran's current back condition had not been aggravated beyond its normal progression by the [left] knee.  (See VA PA's November 2011 opinion).  The Board finds the VA PA's November 2011 addendum opinion to be of reduced probative value in evaluating the claim because she did not provide any medical reasoning, conclusions or findings for the reversal of her prior favorable opinion on the aggravation component of the service connection claim.  A medical opinion that contains only data and conclusions is accorded no weight. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board must remand the claim again for an addendum medical opinion by a clinician other than the VA PA who authored the July and November 2011 opinions. 

ii) VA examination-Left Knee Disability

As to the claim of entitlement to an initial disability rating in excess of 20 percent evaluation for the left knee disorder, the Court recently held in Correia v. McDonald, 28 Vet. App. 158 (2016) that the final sentence of 38 C.F.R. § 4.59  requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  However, this information is not found in the reports from his VA examinations, to include his most recent examination in January 2014.  Therefore, the Board finds that this issue must be remanded to provide the Veteran with a new VA examination to obtain this needed medical evidence.  See 38 U.S.C.A. § 5103A (d) (West 2014).

B. Procedural Development 

SOCs-Earlier Effective Date and Reduction Issues 

As noted in the Introduction, by an April 2012 rating action, the RO, in part, granted service connection for instability of the left knee, degenerative joint disease; an initial 10 percent disability rating was assigned, effective June 16, 2010.  In a written statement, received by VA in October 2012, the Veteran disagreed with the effective date of June 16, 2010 assigned to the initial 10 percent rating for left knee instability.  (See VA Form 21-4138, Statement in Support of Claim, received by VA in October 2012).  By an April 2016 rating action, the RO reduced the disability rating assigned to the left knee instability from 10 percent to a noncompensable rating, effective July 1, 2016.  In September 2016, VA received from the Veteran VA Form 21-0958, Notice of Disagreement, wherein he disagreed with the reduction and requested that the 10 percent rating be restored to the service-connected instability of the left knee.  

The RO has not issued SOCs that address the issues of entitlement to an effective date prior to June 16, 2010 for the award of an initial 10 percent disability rating for instability, degenerative joint disease, of the left knee and propriety of a reduction in the evaluation of left knee instability from 10 percent to a noncompensable rating, effective July 1, 2016.  Therefore, the Board must remand the effective date and reduction/restoration claims, rather than merely referring them.  SOCs must be issued and the Veteran given an opportunity to perfect the appeal of these claims to the Board.  Manlincon, supra.

C. TDIU claim

The issue of entitlement to a TDIU is intertwined with the remanded issues.  As such, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); cf Todd v. McDonald, 27 Vet. App. 79 (2014).  

Accordingly, the case is REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the electronic record to a VA physician other than the VA PA who provided the July and November 2011 VA opinions.
   
For the diagnosed degenerative joint disease of the thoracolumbar spine, the examiner is asked to opine on whether it is at least as likely as not (50 percent or greater) that the disability:
   
   (a) Had its onset in service;
   
(b) Was caused or aggravated by (permanently worsened beyond its normal progression) the service-connected degenerative  joint disease of the left knee; 

The reviewer is asked to reconcile any opinion with the VA PA's July and November 2011 favorable and unfavorable opinions that address the direct and secondary theories of the secondary service connection component of the claim.  

A complete rationale must be provided for all findings and conclusions reached.  The reviewer must identify and explain the medical basis for the opinion, identify the pertinent evidence of record, and include any applicable medical treatises referenced.  If the reviewer is unable to render an opinion without resort to speculation, the reviewer must explain why.

If the VA reviewer determines that further examination is necessary to render the requested medical opinion, the Veteran should be scheduled for such an examination.

2.  Schedule the Veteran for an examination to determine the severity of his left knee degenerative joint disease.  The electronic record must be made available to and reviewed by the examiner.  The examiner is to identify all pathology associated with the service-connected severity of his left knee degenerative joint disease. 

The examiner should thereafter provide VA with the following information in accordance with the Court's holding in Correia:

i.) the examiner must test the range of motion (i.e., flexion and extension) of the left knee in active motion, passive motion, weight-bearing, and nonweight-bearing;, and, if possible, with range of motion of the opposite undamaged joint.

ii.) and in providing the requested opinions regarding the range of motion, the examiner must also comment on any reports of flare-ups to include describing, if possible, any additional degrees of limited motion during these flare-ups.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

iii) The examiner should also discuss the impact that the Veteran's left knee degenerative joint deesse disability has on his ability to secure and maintain substantially gainful employment, and clarify the number of hours that the Veteran can sit, stand, and walk during the course of an 8-hour workday.

3.  Issue SOCs that address the issues of entitlement to an effective date prior to June 16, 2010 for the award of an initial 10 percent disability rating for instability, degenerative joint disease, of the left knee and propriety of a reduction in the evaluation of left knee instability from 10 percent to a noncompensable rating, effective July 1, 2016, to include notification of the need to timely file a substantive appeal to perfect her appeal on this issue.

4.  Then readjudicate the appeal.  The RO's readjudication of the Veteran's increased rating claim for degenerative joint disease of the left knee should include the consideration of staged ratings pursuant to Hart v. Mansfield, 12 Vet. App. 119 (1999).  If the Veteran remains below the schedular threshold for TDIU in 38 C.F.R. § 4.16 (a) (2016), the development of the TDIU issue must include consideration of whether referral to the Director for extraschedular consideration is warranted

If any benefit sought on appeal remains denied, the Veteran and his attorney should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other

 appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




